    Case 1:16-cv-00145-SPW-KLD Document 74-2 Filed 07/07/20 Page 1 of 2



JJ England
Derrick Braaten (admitted pro hac vice)
Braaten Law Firm
109 North 4^*^ Street, Suite 100                -
Bismarck, ND 58501
Telephone: 701-221-2911
jj@braatenlawfirm.com      .
derrick@braatenlawfirm.com

Matthew J. Kelly
E. Lars Phillips
Tarlow,Stonecipher, Weamer,& Kelly,PLLC
1705 West College St.
Bozeman, MX 59715
Telephone: 406-586-9714
mkelly@lawmt.com
lphillips@lawmt.com

Attorneysfor Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               BILLINGS DIVISION



GIACOMETTO RANCH INC., et al..

                                                Case No. l:16-cv-00145
                              Plaintiffs,

                                            DECLARATION OF SERVICE BY
                                                      . MAIL
DENBURY ONSHORE LLC,et al..


                           Defendants.
    Case 1:16-cv-00145-SPW-KLD Document 74-2 Filed 07/07/20 Page 2 of 2



      I, Steven Price, hereby certify that I served a copy ofthe following:

   1. Notice of Death; and

   2. Letter to Judge Watters regarding Notice ofDeath dated July 6^^, 2020

upon John C. Giacometto, on the       day of July, 2020,

by mailing a true and correct copy with postage prepaid and addressed as follows:

John C. Giacometto
120 Boyes Rd.
Broadus, MX 59317-9583




I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 7, 2020.



 Steven Price
